Terminal Disclaimer
The terminal disclaimer filed on 1/21/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/199728 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-15, and 17-40 stand allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 32, Applicant has amended the thickness of the substrate to be in excess of what Handa contemplates. Handa teaches away from glass substrate thicknesses greater than 200 µm at paragraphs 12-13 to maintain flexibility of the substrate. Without Handa, none of the remaining references of record teach or suggest a crack mitigating layer disposed on and directly in contact with the first major surface of the substrate, where the crack mitigating layer has a thickness from 0.01-10 µm and an additional film disposed on the crack mitigating layer such that the average strain to failure of the substrate is 0.5% or greater.
Regarding claims 11 and 27, Applicant persuasively argues that the claimed ‘further film,’ addressed with layers 24 of Handa, is not and would not be in direct contact with the second major surface of the substrate. Rather it is crosslinked with and protects the metal-oxide containing polymer layers 23, which do directly contact the substrate. Without Handa, none of the remaining references of record teach or suggest a crack mitigating layer disposed on and directly in contact with the first major surface of the substrate, where the crack mitigating layer has a thickness from 0.01-10 µm and an additional film disposed on the crack mitigating layer such that the average strain to failure of the substrate is 0.5% or greater.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        4/23/22


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781